WHITEHOUSE LEATHER PRODUCTS CO., INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Whitehouse Leather Prods. Co. v. CommissionerDocket No. 10673.United States Board of Tax Appeals12 B.T.A. 714; 1928 BTA LEXIS 3479; June 19, 1928, Promulgated *3479  Deficiency for fiscal year ended January 31, 1921, held barred from assessment and collection.  Milton C. Baldridge, Esq., for the petitioner.  J. L. Deveney, Esq., for the respondent.  ARUNDELL*714  ARUNDELL: This proceeding involves a deficiency in income tax, in an amount not stated, for the fiscal year ended January 31, 1921.  At the hearing counsel for the petitioner filed an amended petition alleging that the deficiency determined was barred by the statute of limitations, and abandoned the one allegation of error previously made.  The parties stipulated that the petitioner, while doing business under the name of Buchan-Murphy Manufacturing Company, Inc., filed a return of its income and profits taxes for the fiscal year ended January 31, 1921, on April 16, 1921; that that return was filed under *715  and pursuant to the Revenue Act of 1918; that a proper audit of that return under the provisions of the Revenue Act of 1921 would not result in a greater tax than by applying the provisions of the Revenue Act of 1918; and that the notice of deficiency was mailed to petitioner on November 9, 1925.  *3480  Under the decisions of the Board in , and , assessment and collection of the deficiency determined is barred by the statute of limitations.  Judgment of no deficiency will be entered.